UNITED STATES, Appellee

                                          v.

                      Ryan G. ANDERSON, Specialist
                          U.S. Army, Appellant

                                   No. 08-0344
                          Crim. App. No. 20040897

       United States Court of Appeals for the Armed Forces

                        Argued September 22, 2009

                           Decided March 4, 2010

RYAN, J., delivered the opinion of the Court, in which EFFRON,
C.J., and BAKER, ERDMANN, and STUCKY, JJ., joined.



                                      Counsel


For Appellant: Eugene R. Fidell, Esq. (argued); Lieutenant
Colonel Matthew M. Miller, Captain Candace N. White Halverson,
and Matthew S. Freedus, Esq. (on brief); Lieutenant Colonel
Steven C. Henricks, Major Grace M. Gallagher, Captain Jason Nef,
and Brent C. Harvey, Esq.


For Appellee: Captain Stephanie R. Cooper (argued); Colonel F.
J. Allen III, Lieutenant Colonel Martha L. Foss, and Major Lisa
L. Gumbs (on brief); Major Elizabeth G. Marotta, Major Tami L.
Dillahunt, Captain W. Todd Kuchenthal, and Captain Philip M.
Staten.


Military Judge:     Debra L. Boudreau




            THIS   OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Anderson, No. 08-0344/AR


    Judge RYAN delivered the opinion of the Court.

    This case presents two questions:   (1) whether Appellant’s

trial became fundamentally unfair where, after the military

judge denied Appellant’s request for a forensic psychologist

expert witness, the Government presented such a witness during

its rebuttal case; and (2) whether the military judge erred in

failing to dismiss charges under Articles 80, 104, and 134,

Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 880, 904,

934 (2000), because the charges were based on a single

transmission of information to those Appellant believed to be

the enemy.1   We first hold that we are convinced beyond a

reasonable doubt that the testimony of the Government’s witness

on rebuttal did not prejudice Appellant.    Second, we hold that

the challenged charges are not multiplictious, an unreasonable

multiplication of charges, or preempted.    We therefore affirm

the decision of the lower court.

1
  Upon Appellant’s petition, we granted review of the following
issues:

     I. SHOULD THE MILITARY JUDGE HAVE DISMISSED CHARGE
     III AS PREEMPTED, MULTIPLICIOUS, AND AN UNREASONABLE
     MULTIPLICATION OF CHARGES; AND THE ADDITIONAL CHARGE
     AS MULTIPLICIOUS WITH CHARGE I, SPECIFICATION 1, AND
     AN UNREASONABLE MULTIPLICATION OF CHARGES WITH CHARGE
     I, SPECIFICATION 2?

     II. WAS APPELLANT AFFORDED A FAIR TRIAL EVEN THOUGH
     HIS REQUEST FOR A FORENSIC PSYCHIATRIST WAS DENIED AND
     THE GOVERNMENT THEREAFTER AVAILED ITSELF OF A FORENSIC
     PSYCHIATRIST AND ATTACKED THE QUALIFICATIONS OF THE
     VERY EXPERT IT DID MAKE AVAILABLE TO THE DEFENSE?

                                   2
United States v. Anderson, No. 08-0344/AR


                               I.   Facts

      A general court-martial convicted Appellant, contrary to

his pleas, of one specification of attempting to give

intelligence to the enemy, two specifications of attempting to

communicate with the enemy, one specification of attempting to

aid the enemy, and one specification of wrongfully and

dishonorably providing information to military personnel whom he

believed were terrorists, which was conduct prejudicial to good

order and discipline and of a nature to bring discredit upon the

armed forces, in violation of Articles 80, 104, and 134, UCMJ.

Appellant was sentenced to confinement for life with eligibility

for parole and a dishonorable discharge.    The sentence was

approved by the convening authority and the United States Army

Court of Criminal Appeals (CCA) affirmed in a per curiam

opinion.   United States v. Anderson, No. Army 20040897 (A. Ct.

Crim. App. Jan. 31, 2008).

     The charges stem from actions that occurred before

Appellant deployed with his Washington State National Guard unit

to Iraq in the fall of 2004.    Appellant began posting comments

and pictures on a website called “Brave Muslims.”   On October 6,

2003, Appellant posted a comment stating, “Soon, very soon, I

will have an oppertunity [sic] to take my own end of the

struggle against those who would oppress us, to the next level.

Inshallah I shall be closer to some of you, and can enlist your


                                    3
United States v. Anderson, No. 08-0344/AR


aid upon my arrival.”   He further requested that any “Brave

Muslims” should contact him to start a dialogue and posted a

picture of himself dressed in traditional Arab garb while

brandishing a weapon.   This website also contained numerous

pictures of U.S. and coalition soldiers in a file entitled

“enimies” [sic].

     Through the website, Appellant began exchanging e-mails

with a purported Muslim extremist in order to offer his aid

towards extremist goals.   On November 2, 2003, Appellant

authored an e-mail in which he wrote, “Just curious, would there

be any chance a brother who might be on the wrong side at the

present, could join up . . . defect so to speak?”   Subsequent e-

mails on November 3, 7, and 9, 2003, detail the possible

movements of Appellant’s unit to Iraq, the units that his unit

would be replacing, and ways in which Appellant could be

contacted that would hinder any investigation into the

conversations.   In reality, the “Muslim extremist” was a private

American citizen who was a member of a group of concerned

citizens devoted to gathering intelligence in an attempt to

thwart terrorist activities in the United States.

     As Appellant became more comfortable with his “extremist”

contact, his e-mails became much more detailed and included

comprehensive information about the number of soldiers in his

unit, their training programs, and the precise location to which


                                 4
United States v. Anderson, No. 08-0344/AR


his unit would be deploying.   This included:   (1) e-mails on

November 11, 2003, that detailed how soldiers were being trained

to spot potential suicide bombers; and (2) an e-mail on December

14, 2003, that detailed the location of his unit’s planned

deployment to Balad, Iraq, estimated the number and capabilities

of the soldiers that would be stationed there, and expressed a

desire to “bring [him]self . . . across to the arms of our

Muslim brothers and sisters when I come to Iraq.”   The

conversations between Appellant and the “extremist” culminated

in several e-mails during December 2003 and January 2004 in

which they coordinated a meeting to plan for actions against

U.S. interests within the United States.    However, no meeting

took place because Appellant was deployed overseas before any

definite plans were established.

     On November 10, 2003, the civilian who had been posing as

an extremist reported Appellant’s actions to the Federal Bureau

of Investigation (FBI).   This led FBI agents and military

personnel to open an official investigation, begin posing as Al

Qaeda operatives, and initiate communications with Appellant via

a telephone number he had provided to the civilian.   These

communications began on or about January 17, 2004, and focused

on determining Appellant’s intentions and the viability of a

face-to-face meeting.   Appellant eventually met with undercover

investigators on February 8, 2004, and provided a floppy disk


                                   5
United States v. Anderson, No. 08-0344/AR


with his passport picture to prove his identity.    A second

meeting occurred the following day, February 9, 2004, during

which Appellant provided the undercover agents with computer

diskettes containing classified information on the

vulnerabilities of various military vehicles, the

vulnerabilities of his unit as they traveled to Iraq, and other

sensitive information.   Appellant also noted the most vulnerable

points of several Army vehicles -- including M1A1 and M1A2 tanks

-- on paper schematics he had brought with him, and he verbally

described the most effective way to force a tank crew to abandon

their vehicle and kill them.   Shortly after the second meeting

occurred, Appellant was taken into custody.

     Prior to trial, Appellant was evaluated by a board convened

pursuant to Rule for Courts-Martial (R.C.M.) 706 to determine

his mental responsibility.   The board diagnosed Appellant with

Attention Deficit Disorder and an unspecified personality

disorder but determined that Appellant had no severe mental

disease or defect, appreciated the nature and quality of the

wrongfulness of his conduct, and was able to understand the

nature of the proceedings against him.   Subsequently, Appellant

requested that the court detail a civilian clinical and forensic

psychologist, Dr. Reneau Kennedy, located in Honolulu, Hawaii,2


2
  Appellant was held, and the trial took place at Fort Lewis,
Washington. Defense counsel estimated that the assistance of

                                 6
United States v. Anderson, No. 08-0344/AR


to assist the defense in trial preparation and as a potential

expert witness at trial.   The convening authority denied the

request.   The request was renewed before the military judge, who

found:

     The diagnosis alone and a RCM 706 board does not
     indicate in any way that the accused lacks mental
     capacity or is unable to form the specific intent
     required. There is no underlying factual basis and no
     showing of anything that would satisfy the
     requirements for employing an expert . . . . I will
     revisit this later if there is evidence that would
     support the defense allegations, but the mere nature
     of the offenses and the type of diagnosis alone do not
     mandate that the government provide expert assistance.

     After this ruling, the defense requested and was granted

the assistance of a government-appointed expert in clinical

psychology, Dr. Jack T. Norris.   The military judge denied a

Government motion in limine concerning whether Dr. Norris would

be allowed to provide testimony as to the intent or knowledge of

the accused, holding that the Government was incorrect in

asserting that it takes a forensic psychologist to testify to

such matters.   The military judge also denied Appellant’s

request that the Government be prevented from attacking Dr.

Norris’s credentials, holding that such cross-examination would

be relevant if Dr. Norris strayed beyond the bounds of his

expertise.




Dr. Kennedy would have cost the Government approximately
$10,000, while the Government’s estimate was $20,000.

                                  7
United States v. Anderson, No. 08-0344/AR


     At trial, Dr. Norris testified that he diagnosed Appellant

with Bipolar I Disorder, schizotypal and narcissistic features,

and an unspecified personality disorder, but that none of the

conditions prevented Appellant from knowing the difference

between role-playing and reality or from separating fact from

fiction.   The Government’s cross-examination of Dr. Norris was

quite limited.   While the Government did draw attention to the

fact that he was a clinical and not a forensic psychologist --

and therefore not an expert in the interface between the law and

psychology -- neither the accuracy of Dr. Norris’s psychological

evaluation nor his qualification to make such an evaluation was

called into question.   Appellant also presented testimony from

another expert, Dr. Russell Hicks, a staff psychiatrist at the

Madigan Army Medical Center and Appellant’s treating

psychiatrist, who testified that he had diagnosed Appellant with

Asperger’s Syndrome and Bioplar I Disorder, which inhibited

Appellant’s ability to interact with others but did not affect

his knowledge of the difference between right and wrong.   Dr.

Hicks based his opinion mainly on his observation of Appellant

while in confinement and historical evidence of Appellant’s

behavior, and stated that he did not find evidence

contemporaneous to the crime helpful.   On cross-examination, Dr.

Hicks admitted that, while a practicing psychiatrist, he was not




                                 8
United States v. Anderson, No. 08-0344/AR


board-certified and did not view himself as an expert on

Asperger’s Syndrome.

     In rebuttal, the Government called Dr. Ricky Malone, a

forensic psychiatrist from Walter Reed Army Medical Center.     No

objection was made to Dr. Malone’s qualifications or testimony.

Dr. Malone noted that there was legitimate diagnostic

uncertainty with respect to this case and that the assessments

made by Dr. Norris and Dr. Hicks were “all reasonable

considerations.”   In agreement with the defense witnesses, Dr.

Malone testified that Appellant’s psychological symptoms

affected neither his intellectual functioning nor his ability to

tell the difference between right and wrong.   Dr. Malone did

raise an issue regarding Dr. Hicks’s (Appellant’s treating

psychiatrist) testimony about the material that Dr. Hicks took

into account when coming to his diagnosis.   Dr. Malone testified

that in the field of forensic psychology, contemporaneous

evidence of Appellant’s behavior should be given great weight in

the diagnosis.   Furthermore, Dr. Malone testified that, contrary

to Dr. Hicks’s testimony, Asperger’s Syndrome does not affect

cognitive functioning.   Dr. Malone did agree that Dr. Hicks’s

testimony was correct in regards to the disease’s affect on

social interaction and social reciprocity.   Dr. Malone did not

comment on any of the assertions made by Dr. Norris, the

clinical psychologist appointed to assist the defense.


                                 9
United States v. Anderson, No. 08-0344/AR

                II.   Denial of Forensic Psychologist

     Servicemembers are entitled to government-provided expert

assistance if such assistance is necessary to their defense.

United States v. Freeman, 65 M.J. 451, 458 (C.A.A.F. 2008).    The

government must provide the expert if the accused establishes:

     that a reasonable probability exists that (1) an expert
     would be of assistance to the defense and (2) that denial
     of expert assistance would result in a fundamentally unfair
     trial. To establish the first prong, the accused “must
     show (1) why the expert assistance is needed; (2) what the
     expert assistance would accomplish for the accused; and (3)
     why the defense counsel were unable to gather and present
     the evidence that the expert assistance would be able to
     develop.”

Id. (citations omitted).   When the defense requests a

nonmilitary expert, the defense must provide an estimated cost

of employment and illustrate why a military expert would be an

inadequate substitute.   While the military judge is not required

to provide the particular expert requested, if the defense shows

that expert assistance is necessary an adequate substitute must

be provided.   United States v. Warner, 62 M.J. 114, 118

(C.A.A.F. 2005).   A military judge’s ruling regarding the

appointment of a government-funded expert is reviewed for an

abuse of discretion and will only be overturned if the findings

of fact are clearly erroneous or the decision is influenced by

an erroneous view of the law.   See United States v. Lee, 64 M.J.
213, 217 (C.A.A.F. 2006) (citing United States v. Gunkle, 55
M.J. 26, 32 (C.A.A.F. 2001)).


                                10
United States v. Anderson, No. 08-0344/AR

     The decision to deny Appellant’s request for the expert

assistance of Dr. Kennedy was not an abuse of discretion in the

absence of any:   (1) reason beyond a childhood diagnosis of

Attention Deficit Disorder and the convening of an R.C.M. 706

board to suggest that Appellant might lack the mental capacity

to form the specific intent required; or (2) assertion, after

the subsequent request for the expert assistance of Dr. Norris

was granted, that Dr. Norris was inadequate.   While there are

three possible periods in which an abuse of discretion could

have occurred (the initial denial of a forensic psychologist by

the convening authority, the affirmation of that denial by the

military judge, or the appointment of Dr. Norris rather than the

expert Appellant originally requested), Appellant’s argument is

not focused on these actions.   Instead, Appellant’s core

argument is that his court-martial was fundamentally unfair

because the military judge, having rejected Appellant’s motion

challenging the convening authority’s denial of a government-

funded forensic psychologist, failed, after the Government

subsequently presented rebuttal testimony of a forensic

psychiatrist, to revisit the earlier ruling or take some other

action.

     A trial is fundamentally unfair where the government’s

conduct is “so outrageous that due process principles would

absolutely bar the government from invoking judicial processes


                                11
United States v. Anderson, No. 08-0344/AR

to obtain a conviction.”   United States v. Russell, 411 U.S.
423, 431-32 (1973) (citation omitted).   Appellant did not object

to the testimony or qualifications of the Government’s rebuttal

expert, and we therefore review the military judge’s failure to

act for plain error.   See United States v. Powell, 49 M.J. 460,

463-65 (C.A.A.F. 1998) (holding that failure to object at trial

should cause this Court to review solely for plain error, i.e.,

error that is clear or obvious and materially prejudicial to an

appellant’s substantial rights).

     As a threshold matter we note that Appellant does not

argue, and it is not the law, that having expert type A for

Appellant and expert type B for the Government on rebuttal is

per se unfair.   See Warner, 62 M.J. at 119 (requiring the

defense expert to “have qualifications reasonably similar to

those of the Government’s”).   Nor does Appellant detail how Dr.

Norris was inadequate.

     In any event, we need not decide an issue of first

impression, whether the military judge’s failure to stop the

trial and appoint a forensic psychologist to Appellant because

the Government had one testify on rebuttal was error, let alone

plain error, because Appellant was not prejudiced by the limited

rebuttal testimony of the Government’s forensic psychiatrist.

See Article 59, UCMJ, 10 U.S.C. § 859 (2000); United States v.

Farley, 60 M.J. 492, 493 (C.A.A.F. 2005) (“We need not decide


                                12
United States v. Anderson, No. 08-0344/AR

whether there was error, because any error was harmless.”).

Because Appellant raises a due process argument, our test for

prejudice must be whether the challenged action was harmless

beyond a reasonable doubt.   United States v. Buenaventura, 45
M.J. 72, 79 (C.A.A.F. 1996); see Ake v. Oklahoma, 470 U.S. 68,

86-87 (1985) (reversing and remanding case for a new trial

because denial of expert assistance deprived defendant of due

process); United States v. Crews, 781 F.2d 826, 834 (10th Cir.

1986) (finding prejudice where expert assistance wrongfully

withheld was indispensible for a fair trial).

     Dr. Malone’s testimony added little to the Government’s

case and bolstered the testimony of Appellant’s experts.      Rather

than attack the diagnoses of Appellant’s experts, Dr. Malone

noted that there were legitimate reasons for the discrepancy in

diagnosis among the two defense experts and that their

conclusions were entirely reasonable.   The only discrepancies

between the testimony of Dr. Malone and either defense expert

concerned the importance of certain evidence to a clinical

diagnosis and the affect of Asperger’s Syndrome on cognitive

functioning, and those discrepancies were between Dr. Malone and

Appellant’s treating psychiatrist, not the court-appointed

psychologist.3   Because the Government’s rebuttal expert’s


3
  The evidence at issue was a videotape of Appellant meeting with
two undercover agents on February 9, 2004. On the tape

                                13
United States v. Anderson, No. 08-0344/AR

testimony merely confirmed the plausibility of Appellant’s

experts’ direct testimony, we are convinced beyond a reasonable

doubt that Appellant was not prejudiced by it.

                         III.   Multiplicity

       Appellant alleges that Charge III4 (simple disorder in

violation of Article 134, UCMJ) is multiplicious of Charge 1,

Specifications 15 (attempting to knowingly give intelligence to



Appellant explained his intentions and personal beliefs,
expressed a “considerable amount” of anti-American sentiment,
and provided the undercover agents with the sensitive
information at issue in this case. Dr. Hicks, did not find the
contemporaneous evidence of the crime crucial to his diagnosis,
however, Dr. Malone testified that it was the best evidence on
which to base a diagnosis.
4
    Charge III states:

       In that Specialist Ryan G. Anderson, also known as Amir
       Abdul Rashid, U.S. Army, did, on divers occasions, at or
       near Fort Lewis, Yakima, Lakewood, Lynnwood, and Seattle,
       Washington, between, on or about 17 January 2004 and about
       10 February 2004, wrongfully and dishonorably provide:
       information on U.S. Army troop movements, equipment,
       tactics, identification and weapon systems; methods and
       means of killing U.S. Army personnel and destroying U.S.
       Army weapon systems and equipment; and specific
       vulnerabilities of U.S. Army organizations, weapon systems,
       and equipment, to U.S. military personnel, whom the accused
       thought were Tariq Hamdi and Mohammed, members of the al
       Qaida terrorist network, such conduct being prejudicial to
       good order and discipline in the armed forces, and of a
       nature to bring discredit upon the armed forces.
5
    Specification 1 of Charge I states:

       In that Specialist Ryan G. Anderson, also known as Amir
       Abdul Rashid, U.S. Army, did, on divers occasions, at or
       near Fort Lewis, Yakima, Lakewood, Lynnwood, and Seattle,
       Washington, between, on or about 23 January 2004 and about

                                  14
United States v. Anderson, No. 08-0344/AR

the enemy in violation of Articles 80 and 104, UCMJ) and 26

(attempting to communicate with the enemy in violation of

Articles 80 and 104, UCMJ), and that the Additional Charge7



       10 February 2004, attempt to, without proper authority,
       knowingly give intelligence to the enemy, by disclosing
       true information to U.S. military personnel, whom the
       accused thought were Tariq Hamdi and Mohammed, members of
       the al Qaida terrorist network, an enemy force, about:
       U.S. Army troop movements, equipment, tactics, and weapon
       systems; methods and means of killing U.S. Army personnel
       and destroying U.S. Army weapon systems and equipment; and
       specific vulnerabilities of U.S. Army organizations, weapon
       systems, and equipment.
6
    Specification 2 of Charge I states:

       In that Specialist Ryan G. Anderson, also known as Amir
       Abdul Rashid, U.S. Army, did, on divers occasions, at or
       near Fort Lewis and Lynnwood, Washington, between, on or
       about 17 January 2004 and about 22 January 2004, attempt
       to, without proper authority, knowingly communicate with
       the enemy, by oral, written, and electronic communication
       to U.S. military personnel, whom he, the said Specialist
       Ryan G. Anderson, thought to be Tariq Hamdi, member of the
       al Qaida terrorist network, an enemy force, a communication
       in words substantially as follows, to wit: I wish to meet
       with you; I share your cause; I wish to continue contact
       through conversations and personal meetings.
7
    The Additional Charge states:

       In that Specialist Ryan G. Anderson, also known as Amir
       Abdul Rashid, U.S. Army, did, on divers occasions, at or
       near Fort Lewis, Yakima, Lakewood, Lynnwood, and Seattle,
       Washington, between, on or about 23 January 2004 and about
       10 February 2004, attempt to, without property authority,
       knowingly communicate with the enemy, by oral, written and
       electronic communication to U.S. military personnel, whom
       he, the said Specialist Ryan G. Anderson, thought to be
       Tariq Hamdi and Mohammed, members of the al Qaida terrorist
       network, an enemy force, a communication in words
       substantially as follows, to wit: I wish to desert from
       the U.S. Army; I wish to defect from the United States; I

                                    15
United States v. Anderson, No. 08-0344/AR

(attempting to communicate with the enemy in violation of

Articles 80 and 104, UCMJ) is multiplicious of Charge 1,

Specification 1 and an unreasonable multiplication of Charge 1,

Specification 2.   We disagree.

     We review multiplicity claims de novo.     United States v.

Roderick, 62 M.J. 425, 431 (C.A.A.F. 2006).    “‘If a court,

contrary to the intent of Congress, imposes multiple convictions

and punishments under different statutes for the same act or

course of conduct,’ the court violates the Double Jeopardy

Clause of the Constitution.”    Id. (citations omitted) (emphasis

in original).   This Court “analyze[s] Congress’ intent using the

separate elements test established in Blockburger v. United

States, 284 U.S. 299 (1932).”     Id. at 432 (citations omitted).

     The applicable rule is that, where the same act or
     transaction constitutes a violation of two distinct
     statutory provisions, the test to be applied to
     determine whether there are two offenses or only one,
     is whether each provision requires proof of a fact
     which the other does not.

Blockburger, 284 U.S at 304.

     A facial comparison of the elements of the charges

Appellant claims are multiplictious demonstrates that each

“requires proof of a fact which the other does not.”    Id.

Article 134, UCMJ, requires a finding that (1) the accused did

or failed to do certain acts, and (2) under the circumstances,


     wish to join al Qaida, train its members, and conduct
     terrorist attacks.

                                  16
United States v. Anderson, No. 08-0344/AR

the accused’s conduct was to the prejudice of good order and

discipline in the armed forces or was of a nature to bring

discredit upon the armed forces.      Manual for Courts-Martial,

United States pt. IV, para. 60.b. (2005 ed.) (MCM).       Article

80, UCMJ, however, also requires that the “certain acts” be

overt and that the act (1) was done to commit a certain offense

under the code, (2) amounted to more than mere preparation, and

(3) apparently tended to effect the commission of the intended

offense.   MCM pt. IV, para. 4.b.     Charge III and Charge I are

not multiplicious.

     Nor is the Additional Charge multiplictious with Charge I,

Specification 1.   While that specification concerns attempts to

give intelligence to the enemy, the Additional Charge focuses on

attempts to communicate with the enemy.     Congress defined aiding

the enemy as giving intelligence to or communicating with the

enemy.    See United States v. Dickenson, 6 C.M.A. 438, 450, 20
C.M.R. 154, 166 (1955) (“As we read Article 104, none of the

acts enumerated is conditioned upon, or restricted by, another.

Rather, the Article prohibits separate and distinct acts, each

of which is sufficient by itself to constitute the offense.”);

compare MCM pt. IV, para. 28.b(4) (giving intelligence to the

enemy), with MCM pt. IV, para. 28.b(5) (communicating with the

enemy).    Because each charge “requires proof of a fact which the

other does not,” the charges are not multiplicious.


                                 17
United States v. Anderson, No. 08-0344/AR

             IV.   Unreasonable Multiplication of Charges

     Even where charges are not multiplictious, “the prohibition

against unreasonable multiplication of charges has long provided

courts-martial and reviewing authorities with a traditional

legal standard –- reasonableness -- to address the consequences

of an abuse of prosecutorial discretion in the context of the

unique aspects of the military justice system.”   United States

v. Quiroz, 55 M.J. 334, 338 (C.A.A.F. 2001).   Five factors

should be considered when determining if multiple findings of

guilt constitute an unreasonable multiplication of charges:

     (1) Did the accused object at trial that there was an
     unreasonable multiplication of charges and/or
     specifications?;

     (2) Is each charge and specification aimed at
     distinctly separate criminal acts?;

     (3) Does the number of charges and specifications
     misrepresent or exaggerate the appellant’s
     criminality?;

     (4) Does the number of charges and specifications
     unfairly increase the appellant’s punitive exposure?;

     (5) Is there any evidence of prosecutorial
     overreaching or abuse in the drafting of the charges?

Id. (citation and quotation marks omitted).

     As we have previously held, the application of the Quiroz

factors involves a reasonableness determination, much like

sentence appropriateness, and is a matter well within the

discretion of the CCA in the exercise of its Article 66(c),



                                18
United States v. Anderson, No. 08-0344/AR

UCMJ, 10 U.S.C. § 866 (2000), powers.    Id. at 339; see United

States v. Sales, 22 M.J. 305, 307-08 (C.M.A. 1986); United

States v. Suzuki, 20 M.J. 248, 249 (C.M.A. 1985).   In this case,

the issue of unreasonable multiplication of charges was raised

to the CCA, affording the lower court the opportunity to award

relief on this issue.   No relief was awarded.

     We do not find that the CCA abused its discretion in

declining to find an abuse of prosecutorial discretion here.

Appellant completed any number of independent actions that alone

would have been sufficient to support specifications in addition

to the ones with which he was charged.   While Appellant did

object at trial, his criminality was not exaggerated by the

manner in which the conduct was charged; his punitive exposure

was not increased, because a conviction on any one of the

Articles 80, UCMJ, offenses had a maximum punishment of life

confinement; and the Government could easily have broken up the

specifications as drafted into multiple different specifications

based on specific contacts, e-mails, Internet postings, etc.

While we do not have the benefit of the CCA’s reasoning because

its disposition was summary, we presume that it undertook the

correct analyses, cf. United States v. Robbins, 52 M.J. 455, 457

(C.A.A.F. 2000) (“A military judge is assumed to know the law

and apply it correctly.”), and nothing about the lower court’s

implicit determination that the charges were not unreasonably


                                19
United States v. Anderson, No. 08-0344/AR

multiplicious invites this Court to reconsider its judgment.

                         V.     Preemption

     Finally, Appellant suggests that Article 104, UCMJ,

preempts the Article 134, UCMJ, offenses in this case.   By its

text, Article 134, UCMJ, applies to offenses “not specifically

mentioned in [Chapter 47 of Title 10, UCMJ].”   The President

expounded upon this language and placed the following limitation

on Article 134, UCMJ, in the MCM:

     The preemption doctrine prohibits application of
     Article 134 to conduct covered by Articles 80 through
     132. For example, larceny is covered in Article 121,
     and if an element of that offense is lacking -- for
     example, intent -- there can be no larceny or larceny-
     type offense, either under Article 121 or, because of
     preemption, under Article 134. Article 134 cannot be
     used to create a new kind of larceny offense, one
     without the required intent, where Congress has
     already set the minimum requirements for such an
     offense in Article 121.

MCM pt. IV, para. 60.c(5)(a).    Although the effect of this

limitation seems clear, this Court has long placed an additional

requirement on the application of the preemption doctrine that

has greatly restricted its applicability:

     [S]imply because the offense charged under Article
     134, UCMJ, embraces all but one element of an offense
     under another article does not trigger operation of
     the preemption doctrine. In addition, it must be
     shown that Congress intended the other punitive
     article to cover a class of offenses in a complete
     way.

United States v. Kick, 7 M.J. 82, 85 (C.M.A. 1979).    Thus, we

have required Congress to indicate through direct legislative


                                  20
United States v. Anderson, No. 08-0344/AR

language or express legislative history that particular actions

or facts are limited to the express language of an enumerated

article, and may not be charged under Article 134, UCMJ.    See,

e.g., id. (“We do not agree that the legislative history of

[Articles 118 and 119, UCMJ, 10 U.S.C. §§ 918, 919] indicates a

clear intent to cover all homicides to the extent of eliminating

negligent homicide as an offense under Article 134, UCMJ.”);

United States v. Taylor, 17 C.M.A. 595, 597, 38 C.M.R. 393, 395

(1968) (“There is, therefore, nothing in the legislative

background of Article 115 to compel the conclusion that Congress

intended to restrict criminal responsibility for self-injury to

those acts delineated in the Article.”); United States v.

Taylor, 12 C.M.A. 44, 45-47, 30 C.M.R. 44, 45-47 (1960)

(analyzing congressional intent regarding Articles 121 and 130,

UCMJ, 10 U.S.C. §§ 921, 930, through statutory interpretation,

comparison to other federal statutes, and review of legislative

history).   Appellant has not challenged the continued vitality

of this Court’s preemption precedent, merely its application to

the facts of this case.

     But the legislative history of Article 104, UCMJ, does not

clearly indicate that Congress intended for offenses similar to

those at issue to only be punishable under Article 104, UCMJ, to

the exclusion of Article 134, UCMJ.   Furthermore, while the two

charges in this case have parallel facts, as charged they are


                                21
United States v. Anderson, No. 08-0344/AR

nonetheless directed at distinct conduct.    The Article 104,

UCMJ, charge was directed at Appellant’s attempt to aid the

enemy directly.   The Article 134, UCMJ, charge was directed

towards the distribution of sensitive material to individuals

not authorized to receive it -- in this case Criminal

Investigation Command agents posing as the enemy, but the

reasoning could just as easily be applied to the distribution of

information to individuals who are not necessarily the enemy,

such as a newspaper reporter, or for that matter the private

citizen who first encountered Appellant on the “Brave Muslim”

website.   Unlike Article 104, UCMJ, the general offense as

charged prohibits the dissemination of the information

regardless of the intent behind that dissemination.   If this

distinction was not permissible in light of Article 104, UCMJ,

Congress was free to clearly state that Article 104, UCMJ,

supersedes Article 134, UCMJ, in this context.   Appellant’s

preemption argument is therefore rejected.

                           VI.   Decision

     The decision of the United States Army Court of Criminal

Appeals is affirmed.




                                 22